Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on December 2, 2021 has not been entered.

Applicants' request for consideration under the After Final Consideration Pilot Program 2.0, filed December 2, 2021, is acknowledged. 

Declaration
The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132 signed by Marcella Chiari on November 26, 2021 (hereinafter the “Chiari decl.”), and filed on December 2, 2021. However, the Chiari decl. has not been entered as Applicant has failed to provide a showing of good and sufficient reasons why the affidavit or other evidence was not earlier presented.


Continuation of 3. NOTE:  Applicant has amended instant claims 51, 53, 56, 58, 59 and 61.

Applicants’ request to participate in AFCP 2.0 has been considered, but it is denied. In the examiner’s professional judgment, the response cannot be fully considered within the parameters of AFCP 2.0 because it would necessitate a search for limitations sought to be introduced for the first time. 

In particular, Applicant has extensively amended claim 51 to recite:
	“or N,N-disubstituted acrylamide monomers” in lines 28-30;
	“acrylate monomers bearing a reactive silane side group; and a second polymer comprising azide functional groups” in lines 7-9; and
	“second polymers are water soluble and are bonded by cycloaddition” in lines 10-11.

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new 
considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on December 2, 2021 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because: Applicants’ arguments rely upon, and are directed to, the proposed amendments. As the claims' amendment has not been entered, Applicants’ arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.


Response to arguments as they relate to the rejection of the claims filed on June 8, 2021.
Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 51-54 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-16, 24, 30, 50 and 51 of copending US Patent Application No. 10208225 because the claims are patentably distinct from each other.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Markush Objections
The objection to claim 53 is maintained because of the following informalities: Claim 53 recites the term “the hydrophilic second polymer comprises an azide functionalized poly(alkylene glycol) polymer, an azide functionalized poly(ethylene glycol) polymer, an azide functionalized poly(propylene glycol) 

Response to Arguments
Applicant’s arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that there is no requirement that alternative elements of a claim must be recited as a Markush group (Applicant Remarks, pg. 6, last full paragraph).
Regarding (a), the Examiner believes that the alternative embodiments as recited in claim 53 are clearer if recited as a Markush grouping. Thus, the objection is maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 51-54 is maintained under 35 U.S.C. 103 as being unpatentable over Sola et al. (18th International Conference on Miniaturized Systems for Chemistry and Life Sciences, MicroTAS, 2014, 1719-1721; of record) in view of Truong et al. (Biomacromolecules, 2012, 13, 4012-4021; of record) as evidenced by Mongkhontreerat et al. (Journal of Materials Chemistry, 2013, 1, 13732-13737; of record).
Regarding claims 51, 52 and 54, Sola et al. teach the fabrication of a microfluidic cell completely made of thiol-ene material for microarray applications, wherein a new polymeric coating based on N,N-dimethyl acrylamide (DMA) (interpreted as an N,N-substituted acrylamide monomer) which is able to reduce the material hydrophobicity, to avoid aspecific protein binding and is able to bind, in an oriented way, azido modified biomolecules (corresponding to a composition comprising a polymer) (Abstract). Sola et al. teach a newly introduced UV curable system (interpreted as UV crosslinking) as a new material for rapid prototyping of micro and nano fluidic systems such that the new coploymer is able stable coating on thio-ene (interpreted as a hydrophilic second polymer), wherein the copolymer backbone of DMA, MAPS and –yne PMA have the double function of grafting to the thiol groups on the surface by a UV-assisted reaction (interpreted as a first polymer comprising an all carbon backbone; N,N-substituted acrylamide monomers; acrylate monomers bearding a silane reactive group; a hydrophilic second polymer; and crosslinked hydrogel, claim 51) (Introduction, pg. 1719, lines 1-3 and 7-9), wherein it is known that a facile methodology for the fabrication of functional crosslinked three-dimensional (3D) networks includes UV initiated thiol-ene coupling chemistry that crosslink available thiols with a number of complimentary reactive groups including alkynes as evidenced by Mongkhontreerat et al. (Abstract, lines 1-3; pg. 13735, col 2, last partial paragraph, lines 10-12; and pg. 13736, col 1, first partial paragraph, lines 1-2). Sola et al. teach that the cell is composed of two parts, wherein the two parts are bonded and sealed, and wherein both the two parts have been coated with a new copolymer composed of N,N,-dimethylacrylamide (DMA) (interpreted as N,N-substituted acrylamide monomers), propinylmeth-acrylate (PMA) (interpreted as acrylate monomer with an alkynyl functional group), and 3-(trimethoxy-silyl) propyl methacrylate (MAPS) (interpreted as acrylate monomers with a silane reactive side group), poly(DMA-PMA-MAPS) (Figure 2), such that after the coating step, biomolecules have been immobilized on the flat surface by means of a piezoelectric spotter, wherein the functional monomer of the copolymer (PMA) allows the oriented immobilization of azido-modified biomolecules via a click chemistry reaction (corresponding to a first polymer comprising all carbon backbone; acrylate monomers bearing an alkynyl functional group; N,N-substitute acrylamide monomers; acrylate monomers with a silane reactive group; click chemistry as a cycloaddition reaction; crosslinking; reacting alkynyl groups with azide functional groups; poly(DMA-PMA-MAPS); and 97:2:1, claims 51, 52 and 54) (pg. 1719, last partial paragraph; pg. 1720, first partial paragraph; and Figure 2). Figure 2 is shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 2
 coating composed of DMA, PMA, and MAPS by a simple dip and rinse process assisted by UV light, wherein the poly(DMA-PMA-MAPS) forms a stable coating onto the microfluidic cell surfaces because of the UV assisted reaction between the triple bond of PMA and the thiol groups of thiol-ene (interpreted as encompassing crosslinking to form a hydrogel, claims 51, 52 and 54) (pg.1720, first full paragraph, lines 1-3; and pg. 1720, last full paragraph, lines 1-2). Sola et al. teach a disposable microfluidic cell completely made of thiol-ene was fabricated and coated with the polymer, poly(DMA-PMA-MAPS), wherein the functional monomer of the polymer allows the formation of a stable film on the thiol-ene surface (interpreted as a crosslinked hydrogel) to bind in an oriented way azido-modified biomolecules, such as a sandwich assay to detect HIV p-24 protein (interpreted as a second polymer) performed within the cell demonstrating the feasibility of a completely automated process that requires less reagent volume with respect to a classic static protocol (pg. 1721, last full paragraph). Sola et al. teach that a disposable microfluidic cell completely made of thiol-ene has been fabricated and coated with a new polymer, poly(DMA-PMA-MAPS) (interpreted as a crosslinked hydrogel, claim 51, 52 and 54) (pg. 1721, third full paragraph).
	Sola et al. do not specifically exemplify crosslinking a poly(alkylene glycol) polymer with the first polymer (instant claim 53).	
Regarding claim 53, Truong et al. teach that hydrogels with tunable degradability have potential uses in a range of applications including drug delivery and tissue scaffolds, wherein a series of poly(ethylene glycol) (PEG) hydrogels and amphiphilic PEG-poly(trimethylene carbonate) (PTMC) hydrogels were prepared using copper-catalyzed Huisgen’s 1,3-dipolar cycloaddition, or “click” chemistry (Abstract, lines 1-6). Truong et al. teach that (PEG) hydrogels are among the most widely studied and used polymeric materials for biomedical applications, due to their biocompatibility and low toxicity, wherein PEG hydrogels have been used to modify biomaterial surfaces to provide protein resistance and to enhance surface biocompatibility, due to low levels of non-specific binding to a range of biological molecules such as proteins and polypeptides (pg. 4012, col 1, first full paragraph).Truong et al. teach that PEG hydrogels can also be prepared by reaction of functionalized polymeric precursors with cross-linkers that possess complementary reactivity, wherein such complementary systems include radial-based thiolene, Michael addition, 1,3-dipolar 1,3-dipolar cycloaddition of azides with electron deficient alkynes, and copper-catalyzed Huisgen’s cycloaddition of azides with alkynes (pg. 4012, col 2, last full paragraph). Truong et al. teach that the preparation of PEG hydrogels using “click” chemistry comprise a 1:1 molar ratio between the azide and alkyne groups, such that in a typical procedure, PEG-bis(azide) (interpreted as a hydrophilic second polymer) and a tetra-functional cross-linker were dissolved in ethanol/isopropanol, the solution added to sodium ascorbate in water, the mixture shaken vigorously, copper sulfate in water was added, the solution shaken, and the final polymer was added at a concentration of 25 wt%, wherein the dry gel was collected (interpreting PEG bis(azide) as a hydrophilic second polymer; and forming a hydrogel by crosslinking, claim 53) (pg. 4013, col 2, third full paragraph). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Therefore, in view of the benefits of producing hydrogels with tunable degradability as exemplified by Truong et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating on the microfluidic cell comprising poly(DMA-PMA-MAPS) as disclosed by Sola et al. to include crosslinking the polymer to PEG bis(azides) through “click” chemistry KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant notes that on pages 14-16 of the non-final Office Action dated February 9, 2021, the Office indicates that “not all polymers having three or more repeat units and at least one alkynyl group will produce water-soluble polymers or crosslinked hydrogels suitable for use in compositions such as polymer arrays and/or electrophoresis sieving materials, such that Applicant asserts that there would have been no reasonable expectation of success (Applicant Remarks, pg. 13, first and second full paragraphs); (b) there is no evidence that using the DMA-PMA-MAPS copolymer of Sola would provide the benefits as outlined by Troung (Applicant Remarks, pg. 13, last full paragraph); and (c) the asserted combination would have improperly destroyed the functionality of Sola because modifying DMA-PMA-MAPS copolymer would have prevented the copolymer from operating as a sandwich assay (Applicant Remarks, pg. 14, first full paragraph).
Regarding (a), Applicant’s assertion that there would have been no reasonable expectation of success, is not persuasive. The Examiner respectfully notes that the claims under consideration in the 
Regarding (b), Applicant’s assertion that there is no evidence that using the DMA-PMA-MAPS copolymer of Sola would provide the benefits as outlined by Truong, is not persuasive. As an initial matter, the Examiner notes that the method as taught by Troung et al. including the use of a PEG-bis(azide) is encompassed by the limitation as recited in instant claim 53. Thus, the hydrogel of instant claim 1 is obvious over Sola et al., such that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink a first polymer with a second polymer with a reasonable expectation of success in forming a crosslinked hydrogel as taught by Sola et al.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that Truong et al. reads on instant claim 53. Applicant’s assertion that the combination would have improperly destroyed the functionality of Sola because modifying DMA-PMA-MAPS copolymer would have prevented the copolymer from operating as a sandwich assay, is not persuasive. As an initial matter, it is unclear to the Examiner why Applicant believes that modifying the copolymer of Sola would have improperly destroyed the functionality of the copolymer of Sola, or how Applicant believes that coating of Sola et al. would be modified. Sola et al. teach a disposable microfluidic cell made of thiol-ene that has been fabricated and coated with a new polymer that forms a stable film. Moreover, the functionality of the coating of Sola et al. is taught to reduce the material hydrophobicity, to avoid aspecific protein binding, and to bind modified biomolecules (Abstract). Thus, the functionality of the copolymer of Sola et al. is not destroyed in any way.


	Claims 51-54 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/Amy M Bunker/
Primary Examiner, Art Unit 1639